Joel W. Levy, an attorney admitted to practice by this court on June 26,1974, submits an affidavit dated February 16, 1984 wherein he tenders his resignation as an attorney and counselor at law. 11 Mr. Levy admits that he is the subject of an investigation by the Grievance Committee and that it is alleged that he purchased property from a person, knowing said person was a judicially declared incompetent, *561without judicial direction as required by subdivision (d) of section 78.15 of the Mental Hygiene Law. H Mr. Levy further states that his resignation is freely and voluntarily rendered, without coercion or duress of any kind; that he is fully aware of the implications of submitting his resignation; and that if a disciplinary proceeding were commenced against him predicated upon the misconduct under investigation he could not successfully defend himself on the merits, f Under the circumstances herein the resignation is accepted and directed to be filed; and it is ordered that said attorney be disbarred and his name stricken from the roll of attorneys and counselors at law, effective forthwith. Mollen, P. J., Titone, Lazer, Mangano and Niehoff, JJ., concur.